Citation Nr: 0842515	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability to include as secondary to service-connected 
bilateral knee disabilities.  

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fractured sternum with chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in Cleveland, Ohio, which declined to reopen the veteran's 
claims of service connection for a lumbosacral strain and 
residuals of a fractured sternum with chest pain.  

In March 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

In a March 2008 statement, the veteran raised new claims of 
service connection for left finger, left ankle, left wrist, 
shoulder and elbow conditions and total disability based on 
individual unemployability.  These issues are referred to the 
RO for appropriate action.  

The Board has recharacterized the issue of service connection 
for a lumbosacral strain to more accurately represent the 
veteran's claim.

The issues of service connection for a low back disability 
and residuals of a fractured sternum are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1. An unappealed RO rating decision dated in September 2001, 
of which the veteran was notified in the following month, 
denied the veteran's claim of service connection for a 
lumbosacral strain.

2. Additional evidence received since the September 2001 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a low back disability to include as 
secondary to service-connected bilateral knee disabilities.  

3. An unappealed RO rating decision dated in September 2001, 
of which the veteran was notified in the following month, 
denied the veteran's claim of service connection for a 
fractured sternum.

4. Additional evidence received since the September 2001 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for residuals of a fractured sternum 
with chest pain.  


CONCLUSIONS OF LAW

1. The September 2001 rating decision denying a claim of 
service connection for a lumbosacral strain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence to reopen the claim of 
entitlement to service connection for a low back disability 
to include as secondary to service-connected bilateral knee 
disabilities has been received, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3. The September 2001 rating decision denying a claim of 
service connection for a fractured sternum is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4. New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a 
fractured sternum with chest pain has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  In this case, the 
petition to reopen has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

II. Petition to Reopen

The veteran contends that he has a low back disability to 
include as secondary to his service-connected bilateral knee 
disabilities, and residuals of a fractured sternum with chest 
pain, both as a result of service.  

Claims of service connection for a back condition and 
residuals of a bruised sternum were denied by the RO in 
rating decisions dated in September 1976 and February 1997, 
respectively.  Subsequently, the veteran attempted on various 
occasions to reopen his claims.  By way of a September 2001 
rating decision, the RO declined to reopen the claims because 
new and material evidence had not been submitted.  The 
veteran did not appeal.  Accordingly, the September 2001 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

a. Low back disability

The veteran's claim of service connection for a back 
disability was previously denied because his lumbosacral 
strain was not shown to have been incurred in service.  In 
order for the claim to be reopened, the veteran must have 
submitted evidence showing that his back disability is 
related to service.  

Since the September 2001 rating decision, the veteran has 
submitted copies of his service medical records.  The veteran 
and his representative indicated their belief at the March 
2008 Travel Board hearing that these additional service 
medical records had not yet been associated with the claims 
file.  The Board has reviewed these records and finds that 
they are duplicative of the service medical records already 
in the record and that they were considered by VA previously 
when adjudicating the veteran's claims.  

Notwithstanding the foregoing, the veteran has also argued 
that his current back condition is related to his service-
connected knee disabilities.  The veteran indicated at the 
March 2008 Travel Board hearing that his doctors may have 
suggested a possible relationship between his current back 
condition and his knees.  He also stated that a doctor in 
Florida may have told him that his neck and some of his other 
problems could have been related to his accident in service.  
This medical evidence is neither cumulative nor redundant of 
the evidence of record at the time of the prior final denial 
of the claim.  The Board also notes that such evidence, if 
credible, relates to an unestablished fact necessary to 
substantiate the claim, specifically, that the veteran's 
lumbosacral strain was either caused by or aggravated by his 
service-connected bilateral knee disabilities.  In this 
regard, evidence is weighed and credibility assessed after a 
claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 
(1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and the Board will proceed to review the claim in 
light of all the evidence, new and old.  38 C.F.R. § 3.156.

b. Residuals of fractured sternum

The veteran's claim of service connection for residuals of a 
fractured sternum was previously denied because there was no 
evidence that his current chest pain was related to service.  
In order for the claim to be reopened, the veteran must have 
submitted evidence showing a relationship between his current 
chest pain and an in-service disease or injury.  

As noted above, since the September 2001 rating decision, the 
veteran has submitted copies of his service medical records, 
which are duplicative of the evidence already in the record.  

At the March 2008 hearing, the veteran indicated that he was 
going to submit x-ray evidence from his chiropractor showing 
he has residuals of a fractured sternum.  The veteran has 
since submitted x-ray images, both originals and photocopies.  
These x-rays are accompanied by an index-sized card from Webb 
Chiropractic Clinic, which is dated in January 2001 and lists 
the veteran's personal information.  The x-rays are otherwise 
unidentified and unlabelled, but do appear to be the same x-
rays that the veteran described at the hearing.  This 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  
The Board notes that the veteran contends that such evidence 
relates to an unestablished fact necessary to substantiate 
his claim, specifically, that that he currently has residuals 
of an in-service sternum fracture.  In this regard, evidence 
is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.




ORDER

New and material evidence to reopen the claim of service 
connection for residuals of a fractured sternum with chest 
pain has been received; to that extent only, the appeal is 
granted.

New and material evidence to reopen the claim of service 
connection for a low back disability has been received; to 
that extent only, the appeal is granted.


REMAND

Because the claims of service connection for a low back 
disability and residuals of a fractured sternum have been 
reopened with the submission of new and material evidence, 
additional assistance in developing evidence pertinent to the 
veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

On his January 2006 claim form, the veteran stated that he 
had received treatment from the VA Medical Center (VAMC) at 
Wade Park and in Orlando, Florida and from Webb Chiropractic 
Clinic in Altamonte Springs, Florida.  At the March 2008 
Travel Board hearing, the veteran again indicated that he had 
received treatment from a chiropractor in Altamonte Springs, 
as well as from the VAMC in Cleveland and at Brecksville.  He 
also mentioned previous treatment from the VAMC in Omaha, 
Nebraska.  The Board observes that the claims file contains 
some treatment records from the Omaha VAMC and Orlando VAMC.  
However, there are no treatment records from the Cleveland 
VAMC or Webb Chiropractic Clinic.  Although the veteran has 
submitted x-rays from Webb Chiropractic Clinic, there are no 
corresponding assessments, reports, treatment records or 
medical statements available to explain the findings of such 
x-rays.  In light of the foregoing, this case must be 
remanded in order to obtain all outstanding records relating 
to treatment of the veteran's low back and chest from the 
Cleveland VAMC, Orlando VAMC, Omaha VAMC, and Webb 
Chiropractic Clinic.  

Following the aforementioned evidentiary development, the 
veteran should be scheduled for a VA medical examination to 
assess the current nature and etiology of his low back 
disability, to include specifically whether the disability 
was caused by or aggravated by his service-connected 
bilateral knee disabilities.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  Furthermore, the VA examination is 
necessary to determine whether the veteran does indeed have 
residuals of a fractured sternum and to assess the current 
nature and etiology of his chest pain.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should obtain outstanding records 
of medical treatment related to the 
veteran's low back and chest at the Omaha 
VAMC, Orlando VAMC and Cleveland VAMC.

2.  The AOJ should ask the veteran to 
authorize the release of all records of 
medical treatment at Webb Chiropractic 
Clinic in Altamonte Springs, Florida.  
After authorization is received, the AOJ 
should attempt to obtain such records.  
Additionally, the AOJ should identify the 
x-rays already submitted by the veteran 
and request any notes, assessments, 
reports and/or medical statements 
relating to the interpretation of these 
x-rays.  

3. The AOJ should then schedule the 
veteran for an appropriate VA medical 
examination to assess the current nature 
and etiology of his low back disability 
and chest pain, and to determine whether 
he currently has residuals of a fractured 
sternum.  The entire claims file must be 
made available to the examiner prior to 
the examination, particularly the X-ray 
reports that were recently associated 
with the claims folder in 2008.  The 
examiner must note in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  

(a) The examiner should list any current 
diagnoses of a low back disability 
manifested by the veteran.  For any such 
diagnosis, the examiner should render an 
opinion as to (1) whether the currently 
diagnosed disability is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) related to the 
veteran's military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability); 
and (2) if not, whether it is at least as 
likely as not that the currently 
diagnosed disability was caused by or 
aggravated by his service-connected 
bilateral knee disabilities.  

(b) The examiner should render an opinion 
as to whether the veteran currently has a 
sternum or chest condition that is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) related to 
the veteran's military service to include 
a sternum fracture, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The examiner should provide a complete 
rationale for any opinion provided.  

4.  Thereafter, the AOJ should 
readjudicate the claims of service 
connection for a low back disability and 
residuals of a fractured sternum.  All 
new evidence received since the issuance 
of the January 2007 statement of the case 
(SOC) should be considered.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


